ORDER
Antonio Elmore appeals the judgment sustaining a one-year revocation of his driver’s license for failure to submit to a chemical test pursuant to § 577.041, RSMo. He argues that the judgment was against the weight of the evidence, contending that he adduced evidence at trial establishing that he was not the driver of the vehicle. Finding that the trial court did not err in its judgment, we affirm.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-*866edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).